DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Amendments to the specification (the updated priority information/status of the parent cases) filed on 12/4/21 is acknowledged.  However, the updates to the status of the parent cases/priority information is incomplete. The patent number for one of the related cases is left out blank. 
Appropriate correction is required.

Claim Interpretation
Regarding claim 52, the limitation: “ambient conditions” are interpreted in view of: for e.g.: [0044]: 15/773651; [0055]: 16/671375; and [0063] of the instant application. 
The examiner notes that claims 52-76 are directed to a hub (i.e. a computer system), which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
This application claims priority to application # 16/671375; and application # 15/773651, which is a national stage entry of PCT/US2016/060722, International Filing Date: 11/04/2016.
The PCT/US2016/060722 Claims Priority from Provisional Application 62250986, filed 11/04/2015. 
For clarification purposes, the examiner will address the effective filing date granted to the presently pending claim 52-76. It appears that the present claim 52-76 find the earliest support only in instant application. It appears that this is the first instance in the priority chain in which the claimed invention is disclosed. 
Although the parent applications mention and define the phrase “ambient environment,” they do not appear to disclose the claimed ambient condition responsive process control. 
Therefore, the present claims are granted an effective filing date of 12/04/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-77) of copending Application No. 17/542367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a device for carrying out the method claimed in the reference application is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 52, it is unclear what the invention is about. The preambles recite that the invention is directed towards a hub for performing method for collecting data. The claimed subject matter is not limited to a particular/specific operation protocol for cell operation instruments. The claim recites nothing but data gathering and storing the gathered data; and comparing data.  
If it was not for the positive recitation of one instrument performing operations on cells; the container; the sensors, etc, the examiner would say that the claims raise 101 issues. The invention cannot be merely about data gathering and storing the gathered data. The claim does not recite for instance: perform cell operation or configuring a networked cell processing system in particular way; monitor/gather an operational parameter(s) to produce a specific data related to controlling or operating the networked cell processing system; obtain specific sample data; manipulating the data to produce some specific control input; and running a specific script using the specific control input. The claim does not include any specific data manipulations; or actually controlling something. It is not clear what is being claimed.  
Regarding claims 60-64, the when clauses are unclear. It is not clear if the limitations following and preceding the phrases “when…” are part of the invention. The "when phrases” renders much of the limitations following and preceding the phrase optional, i.e. having no patentable weight.  
The examiner suggests applicant amend the limitations and recite, for instance: “in response to determining that...” instead of “when…” to positively set forth active process steps as recited so in claim 52. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52-76 rejected under 35 U.S.C. 103 as being unpatentable over Magnant (US 2014/0271571) in view of Kain (US 2015/0072871).
Regarding claim 52-76, Magnant discloses a method and the system for facilitating networked incubator operation, the instructions operable on one or more processors to perform operations (an exemplary incubator 200 that monitors and processes cell cultures disposed in cassettes. The incubator 200 includes a programmable computing device 205 that controls the incubator’s operations. 
[0063] The system includes cassettes with film battery or capacitors that enable the cassette itself to perform work, such as monitoring sensors, injecting reagents, or extracting samples.
Sensors detect or measures one or more properties of the cell and/or environment inside the cassette. Sensors monitor, modify, record, indicate, or otherwise respond to one or more properties of the cell and/or the environment inside a cassette. According to the methods described herein, a sensor detects at least one of temperature, pH, O.sub.2, CO.sub.2 and cell density. In one embodiment, a sensor detects protein expression by detecting fluorescence, for example by a FISH assays. In other embodiments, the sensor is ligand-based or ligand-specific for detection of, for example, specific proteins or nucleic acids, apoptotic markers, nutrient levels, and/or the consumption rates of various media constituents ([0085]).
The computing device 205 executes instructions according to the parameters to control components of the incubator 200. The computing device 205 is configured to communicate over computer networks 305 with remote servers 310 ([0119]) comprising: receiving, from a first networked incubator system, data that comprises incubator operating parameters for operating a networked incubator system (a method of operating an incubator includes storing, by a computing device, parameters for a schedule of processes to apply to cell cultures in cassettes. The method also monitors data regarding environmental conditions within the cassettes. The method includes matching received data about the environment conditions with at least one parameter for a process on the schedule. The method includes applying the process to the cell culture within the cassettes ([0055]; [0119]; etc.);
storing the received parameter data in a database (the computing device is configured to store the received data on a remote server: ([0051]-[0055]);
receiving a query for incubator operating parameters from a second networked incubator system (operating an incubator includes storing, by a computing device, parameters for a schedule of processes to apply to cell cultures in cassettes. 
The method also monitors data regarding environmental conditions within the cassettes. The method includes matching received data about the environment conditions with at least one parameter for a process on the schedule. The method includes applying the process to the cell culture within the cassettes ([0055]-[0056]);
and transmitting, from the database in response to the received query from the second networked incubator system, parameter data that corresponds to the data received from the first networked incubator system and is arranged to control operation of the second networked incubator system (The incubator 200 includes a programmable computing device 205 that controls the incubator's operations. The computing device 205 executes instructions according to the parameters to control components of the incubator 200. The computing device 205 is configured to communicate over computer networks 305 with remote servers 310 ([0119]). The user can log into a remote computing device 205 that executes an application that instructs the sequence of events required to perform a particular experimental analysis. The application may include a similar user interface to the one depicted on the incubator. The user may create a schedule of actions for the incubator, as described herein. 
The computing device 205 executing the application transmits the user controls over a computer network 305 to the incubator, and the incubator’s computing device 205 stores the controls in its memory ([0133]-[0134]).
Magnant further discloses a computer readable medium/method/incubator wherein the received parameter data and the transmitted parameter data each comprise at least one of: an image, information derived from an image, a step in a process for incubator operation, temperature data, cell type data, time data, cell growth data, and growth medium data (the computing device is configured to operate the incubator according to received data regarding the temperature, gas levels, pH level, reagent concentrations, or cell density within a cassette. The computing device may be configured to operate the fluidic manifold to passage a cell culture in a cassette, para [0052], .the cell is cultured in the presence of at least one agent known to have a desired effect on the cell, for example, increase or decrease an activity of the cell, or increase or decrease expression of a marker of the cell. The cell can also be cultured in the presence of an agent identified as treating a disease. Cells are cultured at a density know to be appropriate for optimal growth of that particular cell type, para [0141]).
Magnant further discloses a computer readable medium further having instructions for computing values derived from the received parameter data (The method also monitors data regarding environmental conditions within the cassettes. The method includes matching received data about the environment conditions with at least one parameter for a process on the schedule ([0055]). The incubator 200 includes a programmable computing device 205 that controls the incubator's operations. The computing device 205 executes instructions according to the parameters to control components of the incubator 200 L the computing device 205 is configured to communicate over computer networks 305 with remote servers 310L para [0119]).
Magnant discloses a computer readable medium wherein the query received from the second networked incubator system comprises at least one of: an image, information derived from an image, a step in a process for incubator operation, temperature data, cell type data, time data, cell growth data, and growth medium data (The incubator may require user approval to passage the cells, or to enact another process. If the incubator does not receive such approval, the incubator may maintain the environmental conditions of the cassette and continue sending images to the user, according to a predetermined schedule. Once the user approves an image of the cell cultures, based on its density, the incubator may passage the cell culture, or perform some other desired process ([0131]-[0135]).
Magnant discloses a computer readable medium wherein the first networked incubator system and the second networked incubator system are the same networked incubator system (relates to analytical and preparative incubators for housing the cassettes. The invention also relates to methods of using the cassettes, for example, to culture cells wherein the processes of feeding and passaging cells are automated (Abstract; [0119]; etc.).
Magnant further discloses an incubator wherein the second networked incubator further has instructions stored thereon for sending authentication credentials in connection with a query for parameter data to a server (the computing device 205 is configured to communicate over computer networks 305 with remote servers 310. The remote servers 310 may store data from the computing device 205 or communicate with users according to instructions from the computing device 205L para [0119]).
	Magnant does not explicitly disclose a quality control including comparing current data to past data. 
	Kain discloses a quality control protocol in operation of biological sample processing system including a process of comparing current data to normal data ([0056]; Fig. 5; etc.). The examiner respectfully submits that it is inherent or at least the obvious that normal data for referencing is/maybe generated from past data. Presenting the comparison to a user is also intrinsically disclosed by Magnant (Fig. 5).
	Use of known technique to improve similar methods in the same way is obvious. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Applying a known technique to a known method ready for improvement yield predictable results. Thus, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        12/16/2022